               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                        1:21-cv-00099-MR-WCM

TRAVIS MCKNIGHT                         )
                                        )
            Plaintiff,                  )
                                        )
v.                                      )               ORDER
                                        )
S.T. HAWKINS                            )
Officer Shelby Police Dept              )
                                        )
            Defendant.                  )
_________________________________ _____ )

      This matter is before the Court on Plaintiff’s Request to Participate in

the WDNC Pro Se Settlement Assistance Program (the “Motion,” Doc. 6).

      Pursuant to Local Civil Rule 16.4(c), following the joinder of issues, the

Clerk’s Office will send a pro se litigant a Notice of Availability of the Pro Se

Settlement Assistance Program to inform the pro se litigant that the matter is

eligible for the Program. “Joinder of issues” generally occurs when the final

answer to a complaint, third-party complaint, or crossclaim or the final reply

to a counterclaim has been filed, or the time for doing so has expired. LCvR

16.1(d).

      In this case, Plaintiff has a deadline by which he may file an amended

complaint, see Doc. 3, and the issues have not joined. Accordingly, Plaintiff’s



                                       1
request to participate in the Pro Se Settlement Assistance Program is

premature.

     IT IS THEREFORE ORDERED that the Motion (Doc. 6) is DENIED

WITHOUT PREJUDICE.



                             Signed: May 3, 2021




                                   2
